ORDER
PER CURIAM.
Mark Moore appeals from the amended judgment and sentence entered upon his conviction for first degree murder in violation of Section 565.020 RSMo Cum.Supp. 1992 (Count I of the substitute information), armed criminal action in violation of Section 571.015 RSMo 1986 (Counts II and IV of the substitute information), and attempted robbery in the first degree in violation of Section 564.011 RSMo 1986 (Count III of the substitute information). On resentencing after vacating the death penalty imposed on Count I, the trial court sentenced Moore to life without probation or parole on Count I, to be served concurrently with consecutive terms of life on Counts II and IV and thirty years on Count III. Additionally, with respect to each of Counts II through IV, the trial court found Moore was a prior and persistent, 80% minimum term offender under Section 558.019 RSMo Cum.Supp.1992.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and find the claims of error to be without' merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment in the direct appeal affirmed in accordance with Rule 30.25(b).
In this consolidated case, Moore also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgments pursuant to Rules 30.25(b) and 84.16(b).